Citation Nr: 0842108	
Decision Date: 12/08/08    Archive Date: 12/17/08

DOCKET NO.  06-11 477	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether the appellant has basic eligibility for Department of 
Veterans Affairs nonservice-connected death pension benefits.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Adams, Associate Counsel


INTRODUCTION

The veteran served as a recognized guerilla from September 
1943 to December 1945 and served in the Regular Philippine 
Army from December 1945 to May 1946.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from an August 2005 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Manila, 
Republic of the Philippines, which denied service connection 
for the cause of the veteran's death.  In July 2007, the 
appellant testified at a video conference hearing before the 
undersigned Veterans Law Judge.  A copy of the hearing 
transcript has been associated with the claims file.


FINDINGS OF FACT

1.  The veteran served as a recognized guerilla from 
September 1943 to December 1945 and served in the Regular 
Philippine Army from December 1945 to May 1946.

2.  The veteran did not possess the requisite service to 
qualify for VA non-service-connected death pension benefits 
for his surviving spouse.


CONCLUSION OF LAW

The legal criteria for basic eligibility for VA nonservice-
connected death pension benefits are not met.  38 U.S.C.A. 
§§ 101, 107, 1502, 1521 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.1, 3.6, 3.40, 3.41 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has considered whether the notice provisions set 
forth in 38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & Supp. 
2008); 38 C.F.R. § 3.159 (2008) are applicable to this claim.  
The Board finds that because the claim at issue is limited to 
statutory interpretation, the notice provisions do not apply 
in this case.  Dela Cruz v. Principi, 15 Vet. App. 143 
(2001); VAOPGCPREC 5-2004 (June 2004), 69 Fed. Reg. 59989 
(2004) (VA not required to provide notice of the information 
and evidence necessary to substantiate a claim where that 
claim cannot be substantiated because there is no legal basis 
for the claim or because undisputed facts render the claimant 
ineligible for the claimed benefit).  Accordingly, the Board 
finds no prejudice toward the appellant in proceeding with 
the adjudication of her claim.

The appellant seeks VA nonservice-connected death pension 
benefits.  Such a nonservice-connected death pension is 
payable to the surviving spouse of a veteran of a war who has 
the requisite wartime service or who was receiving (or 
entitled to receive) compensation or retirement pay for a 
service-connected disability.  38 U.S.C.A. §§ 1521(j), 1541.

To establish basic eligibility for VA nonservice-connected 
death pension benefits, in part, the claimant must be a 
veteran who had active military, naval, or air service. 38 
U.S.C.A. §§ 101(2), (24), 1521(j); 38 C.F.R. §§ 3.1, 3.6

The term "veteran" is defined by law as a person who served 
in the active military, naval or air service, and was 
discharged or released therefrom under conditions other than 
dishonorable.  38 U.S.C.A. § 101(2) (West 2002); 38 C.F.R. 
§ 3.1(d) (2008).  The term active military, naval, or air 
service includes active duty, any period of active duty for 
training during which the individual concerned was disabled 
or died from a disease or injury incurred or aggravated in 
the line of duty, and any period of inactive duty training 
during which the individual concerned was disabled or died 
from an injury incurred or aggravated in the line of duty.  
38 U.S.C.A. § 101(24) (West 2002); 38 C.F.R. § 3.6 (2008).

Service in the Philippine Scouts and in the organized 
military forces of the Government of the Commonwealth of the 
Philippines, including recognized guerrilla service, is 
recognized service for certain VA purposes, as authorized by 
38 U.S.C.A. § 107 (West 2002); 38 C.F.R. § 3.40 (2008).

Service of persons enlisted under section 14 of Public Law 
No. 190, 79th Congress (Act of Oct. 6, 1945), is included for 
compensation and dependency and indemnity compensation, but 
not for pension benefits.  All enlistments and reenlistments 
of Philippine Scouts in the Regular Army between October 6, 
1945, and June 30, 1947, inclusive, were made under the 
provisions of Public Law No. 190, as it constituted the sole 
authority for such enlistments during that period.  This 
paragraph does not apply to officers who were commissioned in 
connection with the administration of Public Law No. 190.  
38 C.F.R. § 3.40(b) (2008).

Service as a Philippine Scout in the Regular Army inducted 
between October 6, 1945, and June 30, 1947, inclusive, and in 
the Commonwealth Army of the Philippines from and after the 
dates and hours when called into service of the Armed Forces 
of the United States by orders issued from time to time by 
the General Officer, United States Army, pursuant to the 
Military Order of the President of the United States dated 
July 26, 1941, is included for compensation benefits, but not 
for pension benefits.  Service department certified 
recognized guerrilla service and unrecognized guerrilla 
service under a recognized commissioned officer, only if the 
person was a former member of the United States Armed Forces 
(including the Philippine Scouts), or the Commonwealth Army, 
prior to July 1, 1946, is included for compensation benefits, 
but not for pension benefits.  38 C.F.R. § 3.40(b), (c), and 
(d) (2008).

Title 38 of the United States Code authorizes the Secretary 
of VA (Secretary) to prescribe the nature of proof necessary 
to establish entitlement to veterans' benefits. See 
38 U.S.C.A. § 501(a)(1) (West 2002).  Under that authority, 
the Secretary has promulgated 38 C.F.R. § 3.203(a) and (c), 
to govern the conditions under which the VA may extend 
veterans' benefits based on service in the Philippine 
Commonwealth Army.  Those regulations require that service in 
the Philippine Commonwealth Army (and thus veterans' status) 
be proven with either official documentation issued by a 
United States service department or verification of the 
claimed service by such a department.  See 38 C.F.R. 
§ 3.203(a) (requiring service department documentation of 
service where available), § 3.203(c) (requiring service 
department verification of service where documentation is not 
available).

The United States Court of Appeals for Veterans Claims has 
held that VA is prohibited from finding, on any basis other 
than a service department document which VA believes to be 
authentic and accurate, or service department verification, 
that a particular individual served in the United States 
Armed Forces.  Service department findings, therefore, are 
binding on VA for purposes of establishing service in the 
United States Armed Forces.  Duro v. Derwinski, 2 Vet. 
App. 530 (1992).  In short, under 38 C.F.R. § 3.203, a 
claimant is not eligible for VA benefits based on Philippine 
service unless a United States service department documents 
or certifies their service.  Soria, 118 F. 3d at 749.  The 
appellant's service has been verified in this case, as 
described above.

The veteran served with the recognized guerilla from 
September 1943 to December 1945 and served in the Regular 
Philippine Army from December 1945 to May 1946.

Persons with service in the Philippine Commonwealth Army, 
USAFFE (U.S. Armed Forces, Far East), including the 
recognized guerrillas, or service with the New Philippine 
Scouts under Public Law 190, 79th Congress shall not be 
deemed to have been in active military service with the Armed 
Forces of the United States for the purpose of establishing 
entitlement to VA nonservice-connected death pension 
benefits.  38 U.S.C.A. § 107; 38 C.F.R. § 3.40.  Therefore, 
the Board finds that the appellant is not eligible for the 
requested benefit; while the veteran's service, as described 
above, may be sufficient for certain VA purposes (such as 
compensation), it is not the type of service that can qualify 
a claimant for certain VA benefits, such as a nonservice-
connected death pension in this case.

The Board finds that this is a case where the law is 
dispositive.  The veteran did not have the requisite type of 
service to establish entitlement to VA death pension 
benefits.  Since the disposition of this claim is based on 
the law, and not the facts of the case, the claim must be 
denied based on a lack of entitlement under the law.  Sabonis 
v. Brown, 6 Vet. App. 426 (1994).  Accordingly, the Board 
finds that entitlement to VA nonservice-connected death 
pension benefits must be denied.


ORDER

Entitlement to VA nonservice-connected death pension benefits 
is denied.


____________________________________________
D. C. Spickler
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


